Ehrlich, C. J.
The record shows that the Wisconsin court had jurisdiction of the subject-matter of the action pending therein, and acquired jurisdiction of the defendants, after publication, by their voluntary appearance. Presumptively the attorneys who appeared for the defendants had authority so to do; and whether they had or not wash question for the jury, and they found for the plaintiff. The jury evidently disbelieved the defendants. No error having been committed at the trial, and the case having been submitted to the jury as fully as the defendants requested the submission of the same, it follows that the judgment entered on their verdict must be affirmed, with costs. All concur.